Citation Nr: 1723951	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a head injury, to include headaches.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that the Veteran was not properly notified that VA was unable to obtain private treatment records from T.C.  Upon remand, the AOJ should provide proper notice and offer the Veteran an opportunity to provide such records. See 38 U.S.C.A. § 5103A(b)(2).  

The Board also finds that a remand is required for an additional medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The December 2016 examiner failed to provide a supporting rationale for the opinion that the Veteran's current headache disability is less likely than not incurred in or caused by his service.  The examiner's opinion stated that the current symptoms are more likely migraine than tension and that there is no evidence that the Veteran was diagnosed with migraines while in service.  However, the examiner did not address the April 2008 ER triage note in which the Veteran reported symptoms of a headache, an episode of vomiting and photophobia.  This is of particular significance because the April 2008 triage note conflicts with the April 2008 treatment note of the same date in which the attending physician indicated that the Veteran did not have photophobia, nausea, vomiting, scotoma, preceding aura or diarrhea.  The attending physician diagnosed the Veteran with a tension-type headache.  

A new examination is required and must address both the April 2008 triage note and April 2008 treatment note and the discrepancy between the two records.  The examiner must provide an opinion as to whether the April 2008 symptoms, which were so severe as to send the Veteran to the ER, indicated a tension headache or migraine headache.  The new examination must also provide a nexus opinion as to whether the Veteran's April 2008 symptoms are related to his current migraine headaches, including whether said symptoms are an earlier manifestation of the present migraine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Charleston VA Medical Center, from December 2016 to the present, and associate them with the claims file or virtual record.

2. Provide the Veteran with proper notification of VA's efforts and inability to obtain private treatment records from T.C. and provide the Veteran with an opportunity to secure and submit such records.

3. After all outstanding records have been associated with the claims file, obtain a new medical examination to address the nature and etiology of the Veteran's current migraine headaches and the Veteran's April 2008 headache.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should offer an opinion and supporting rationale addressing whether it is at least as likely as not that the Veteran's April 2008 headache was a migraine headache. See Service Treatment Records, pp. 16, 19 (Treatment Note); See Service Treatment Records, pp. 22 (Triage Note).

If the examiner opines that the April 2008 headache was a migraine headache, the examiner should offer an opinion and supporting rationale on whether it is at least as likely as not that the April 2008 headache is an earlier manifestation of the Veteran's current migraine headaches.

The examiner should offer an opinion and supporting rationale addressing whether it is at least as likely as not that the Veteran's current migraine headaches are related in any way to his military service, including his April 2008 headache.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





